
	
		II
		112th CONGRESS
		2d Session
		S. 3462
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Leahy (for himself,
			 Mr. Grassley, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide anti-retaliation protections for antitrust
		  whistleblowers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Criminal Antitrust
			 Anti-Retaliation Act.
		2.Amendment to
			 ACPERAThe Antitrust Criminal
			 Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1
			 note) is amended by adding after section 215 the following:
			
				216.Anti-retaliation
				protection for whistleblowers
					(a)Whistleblower
				protections for employees, contractors, subcontractors, and agents
						(1)In
				generalNo person, or any officer, employee, contractor,
				subcontractor or agent of such person, may discharge, demote, suspend,
				threaten, harass, or in any other manner discriminate against a whistleblower
				in the terms and conditions of employment because—
							(A)the whistleblower
				provided or caused to be provided to the person or the Federal Government
				information relating to—
								(i)any violation of,
				or any act or omission the whistleblower reasonably believes to be a violation
				of the antitrust laws; or
								(ii)any violation
				of, or any act or omission the whistleblower reasonably believes to be a
				violation of another criminal law committed in conjunction with a potential
				violation of the antitrust laws or in conjunction with an investigation by the
				Department of Justice of a potential violation of the antitrust laws; or
								(B)the whistleblower
				filed, caused to be filed, testified, participated in, or otherwise assisted an
				investigation or a proceeding filed or about to be filed (with any knowledge of
				the employer) relating to—
								(i)any violation of,
				or any act or omission the whistleblower reasonably believes to be a violation
				of the antitrust laws; or
								(ii)any violation
				of, or any act or omission the whistleblower reasonably believes to be a
				violation of another criminal law committed in conjunction with a potential
				violation of the antitrust laws or in conjunction with an investigation by the
				Department of Justice of a potential violation of the antitrust laws.
								(2)Limitation on
				protectionsParagraph (1) shall not apply to any whistleblower
				if—
							(A)the whistleblower
				planned and initiated a violation or attempted violation of the antitrust
				laws;
							(B)the whistleblower
				planned and initiated a violation or attempted violation of another criminal
				law in conjunction with a violation or attempted violation of the antitrust
				laws; or
							(C)the whistleblower
				planned and initiated an obstruction or attempted obstruction of an
				investigation by the Department of Justice of a violation of the antitrust
				laws.
							(3)DefinitionsIn
				the section:
							(A)PersonThe
				term person has the same meaning as in subsection (a) of the first
				section of the Clayton Act (15 U.S.C. 12(a)).
							(B)Antitrust
				lawsThe term antitrust laws means section 1 or 3 of
				the Sherman Act (15 U.S.C. 1, 3) or similar State law.
							(C)WhistleblowerThe
				term whistleblower means an employee, contractor, subcontractor,
				or agent protected from discrimination under paragraph (1).
							(b)Enforcement
				action
						(1)In
				generalA whistleblower who alleges discharge or other
				discrimination by any person in violation of subsection (a) may seek relief
				under subsection (c) by—
							(A)filing a
				complaint with the Secretary of Labor; or
							(B)if the Secretary
				has not issued a final decision within 180 days of the filing of the complaint
				and there is no showing that such delay is due to the bad faith of the
				claimant, bringing an action at law or equity for de novo review in the
				appropriate district court of the United States, which shall have jurisdiction
				over such an action without regard to the amount in controversy.
							(2)Procedure
							(A)In
				generalA complaint filed with the Secretary of Labor under
				paragraph (1)(A) shall be governed under the rules and procedures set forth in
				section 42121(b) of title 49, United States Code.
							(B)ExceptionNotification
				made under section 42121(b)(1) of title 49, United States Code, shall be made
				to the person named in the complaint and to the employer.
							(C)Burdens of
				proofA complaint filed with the Secretary of Labor under
				paragraph (1) shall be governed by the legal burdens of proof set forth in
				section 42121(b) of title 49, United States Code.
							(D)Statute of
				limitationsA complaint under paragraph (1)(A) shall be filed
				with the Secretary of Labor not later than 180 days after the date on which the
				violation occurs.
							(E)Civil actions
				to enforceIf a person fails to comply with an order or
				preliminary order issued by the Secretary of Labor pursuant to the procedures
				in section 42121(b), the Secretary of Labor or the person on whose behalf the
				order was issued may bring a civil action to enforce the order in the district
				court of the United States for the judicial district in which the violation
				occurred.
							(c)Remedies
						(1)In
				generalA whistleblower prevailing in any action under subsection
				(b)(1) shall be entitled to all relief necessary to make the whistleblower
				whole.
						(2)Compensatory
				damagesRelief for any action under paragraph (1) shall
				include—
							(A)reinstatement
				with the same seniority status that the whistleblower would have had, but for
				the discrimination;
							(B)the amount of
				back pay, with interest; and
							(C)compensation for
				any special damages sustained as a result of the discrimination including
				litigation costs, expert witness fees, and reasonable attorney’s fees.
							(d)Rights retained
				by whistleblowersNothing in this section shall be deemed to
				diminish the rights, privileges, or remedies of any whistleblower under any
				Federal or State law, or under any collective bargaining
				agreement.
					.
		
